Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
Response to Amendment
The Amendment filed March 24, 2022 has been entered. Claims 1-24 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 23-24, the limitations of “a region of liquefier tube” are recited in lines 1-2, respectively. It is not clear “liquefier tube” is different from the liquefier tube in claims 1 and 12, respectively. Claims 23-24 are indefinite. For examination purposes, “liquefier tube” as if dependent of claims 1 and 12, respectively, is read “the liquefier tube”.
Claims 23-24 recites the limitations "the necessary force" in line 3, respectively. There is insufficient antecedent basis for these limitations in the claims. For examination purposes, claims 23-24 will be read as if dependent of claims 1 and 12, respectively, which recite a necessary force.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 5-11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (U.S. Patent No. 10,611,082) in view of Mark (US 2017/0232674), hereafter Mark’674.
Regarding claims 1, 7, Mark discloses that, as illustrated in Fig. 1B (also see attached/annotated Fig. 1C), a method of 3D printing a part with an extrusion-based additive manufacturing system (col. 1, lines 66-67 and col. 3, lines 1-6).
Mark discloses that, the method includes providing a filament having a matrix material as a majority component of a polymeric matrix into a liquefier, the liquefier comprising a liquefier tube having a cooled inlet end and a heated outlet end and an extrusion tip at the outlet end, the liquefier tube having an overall length between the inlet end and the outlet end, wherein an upper portion of the liquefier tube adjacent the inlet end has a first length and a first cross-sectional area substantially perpendicular to a longitudinal axis, a lower portion of the liquefier tube adjacent the outlet end has a second length and a second cross-sectional area substantially perpendicular to the longitudinal axis, wherein the first cross-sectional area is greater than the second cross-sectional area, and wherein a shoulder that transitions the first cross-sectional area and the second cross-sectional area is loaded in a melt zone of the liquefier (i.e. continuing with reference to Fig. 1C, each of the printheads 1800 and 199 are mounted on the same linear guide such that X, Y motorized mechanism of the printer moves them in unison. As shown, the FFF printhead 1800 includes an extrusion nozzle 1802 with melt zone or melt reservoir 1804, a heater 1806 for heating the heater block and the nozzle. The melt reservoir 1804 continues into a high thermal gradient zone 1808, substantially formed by a thermal resistor 1809 mounted outside the heating block. A heat sink surrounds the thermal resistor 1809 to further enhance the thermal gradient. The thermal gradient separates the melt reservoir 1804 from an unmelted zone 1810 (i.e. having feeding-in filament), which may be inside the thermal resistor 1809 and/or a Teflon tube 1811. A 1.75-1.8 mm or 3 mm thermoplastic filament driven through, e.g. a Bowden tube provides extrusion back pressure in the melt reservoir 1804 (col. 19, lines 1-16); As illustrated in the annotated/attached Fig. 1C, the first cross-sectional area in the upper portion (i.e. the high thermal gradient zone 1808) of the liquefier is greater than the second cross-sectional area in the lower portion (i.e. the melt reservoir 1804) of the liquefier tube. A shoulder that transitions the first cross-sectional area and the second cross-sectional area is located in a melt zone (i.e. the starting point of the melt reservoir 1804) of the liquefier); Mark discloses that, the method includes advancing the filament into the melt zone the liquefier at a selected rate based on a desired extrusion rate (e.g. A 1.75-1.8 mm or 3 mm thermoplastic filament driven through, e.g. a Bowden tube provides extrusion back pressure in the melt reservoir 1804 (col. 19, lines 14-16)); Mark discloses that, as illustrated in Fig. 22, the method includes printing the part in a series of layers by extruding the melted filament having a majority of matrix material from the melt pool through the extrusion tip along paths representative of the part (i.e. Fig. 22 shows a three dimensional printer head 1310 used to form a part including a three dimensionally printed shell. The printer head 1310 first deposits a series of layers 1320 (which may be fiber-reinforced or pure resin, or any combination) to build a part (col. 38, lines 3-7)) by driving the unmelted filament into the melt pool at the selected rate to force the melted material through the extrusion port along the tool paths.

    PNG
    media_image1.png
    457
    753
    media_image1.png
    Greyscale

Annotated Fig. 1C from the teachings of Mark’028
However, Mark discloses that, optionally in any above-described invention, the matrix material may be acrylonitrile butadiene styrene (ABS), epoxy, vinyl, nylon, polyetherimide (PEI), Polyether ether ketone (PEEK), Polyactic Acid (PLA), or Liquid Crystal Polymer (col. 9, lines 24-28) except for providing a filament having a semi-crystalline material. Mark uses the same polymer (such as PEEK) that Applicant uses and would inherently have the same semi-crystalline structure.  
	However, Mark discloses that, as illustrated in the annotated/attached Fig. 1C, the first cross-sectional area in the upper portion (i.e. the high thermal gradient zone 1808) of the liquefier is greater than the second cross-sectional area in the lower portion (i.e. the melt reservoir 1804) of the liquefier tube. 
	As illustrated in attached annotated Fig. 1C, Mark discloses that, the extrusion tip includes an extrusion port having a third cross-sectional area (see label of a third cross-sectional area in attached annotated Fig. 1C) that is less than the second cross-sectional area and the extrusion tip includes a downwardly slope surfaces (as shown in attached annotated Fig. 1C) that slopes downwardly to the extrusion port.  
In summary, a first nominal distance from the outer surface of the filament to a first surface of the upper portion measured substantially perpendicular to the longitudinal axis is greater than a second nominal distance from the outer surface of the filament to a second surface of the lower portion measured substantially perpendicular to the longitudinal axis. Further, Mark discloses that, the filament is heated to a temperature greater than a melting temperature of the matrix material to melt the matrix material interstitially within the filament, in particular in a transverse pressure zone (col. 2, lines 13-17). The “transverse pressure zone” means a constriction (determined by the ratio of the first nominal distance to the second nominal distance above) which puts the strand under pressure across its area. The particular amount of transverse pressure is left up to the ordinary artisan as a matter of routine optimization. Thus, Mark discloses that the ratio of the first nominal distance to the second nominal distance is a result effective variable.
 	 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the first nominal distance to the second nominal distance is about 1.5 to about 2.5 times (e.g. 2.0 times is specifically for claim 7)) as a result of routine optimization of the result effective variable of the ratio of the first nominal distance from the outer surface of the filament to a first surface of the upper portion measured substantially perpendicular to the longitudinal axis to the second nominal distance from the outer surface of the filament to a second surface of the lower portion measured substantially perpendicular to the longitudinal axis in an effort to reduce the friction resistance of the filament in the tube.
However, Mark discloses that, the melt reservoir 1804 continues into a high thermal gradient zone 1808, substantially formed by a thermal resistor 1809 mounted outside the heating block. A heat sink surrounds the thermal resistor 1809 to further enhance the thermal gradient. The thermal gradient separates the melt reservoir 1804 from an unmelted zone 1810 (i.e. having feeding-in filament), which may be inside the thermal resistor 1809 and/or a Teflon tube 1811 (col. 19, lines 7-14). Thus, in the teachings of Mark the high thermal gradient zone 1808 surrounding by the thermal resistor 1809 connects the unmelted zone 1810 and the melted zone 1804. 
As illustrated in Figs. 1B and 1C in the teachings of Mark, the melt zone (majorly occupied by the melt matrix material 6A and 4A) extends substantially along a length of the heating element (not shown) (downstream of the receiving zone 64 and the cooling zone 66 (for example, Teflon block 66a and heat sink 66b as shown in Fig. 1C)). Within the melt zone by imparting heat into the filament with the heating element, a met pool is formed.   
However, Mark does not explicitly disclose that a shoulder includes a downwardly sloping surface in a range from about 10˚ to about 60˚. In the same field of endeavor, 3D printing, Mark’674 discloses that, as illustrated in Figs. 20A and 20B, it is reasonable to say that the shoulder (for example as shown in Fig. 20B, item 1802b) has a sloping surface in a range from 0˚ to about 90˚ (overlapping the range from about 10˚ to about 60˚). About the shoulder in the teachings of Mark’674, the label (shoulder) in attached annotated Figure I is also illustrated.  

    PNG
    media_image2.png
    619
    526
    media_image2.png
    Greyscale

Figure I (based on Fig. 18 in the teachings of Mark’674)
Mark does not explicitly disclose a heating element positioned about the liquefier tube from proximate the heated outlet end to a location above the shoulder. 
Mark does not explicitly disclose melting the filament within the melt zone to form a melt pool capped by a meniscus. 
Mark’674 discloses that, as illustrated in Fig. 1B, a high thermal gradient zone 1808 formed by a thermal resistor or spacer 1809 (optionally an air gap), and a Teflon or PTFE tube 1811 ([0069]). Further, as illustrated in Fig. 16, the filament 18a or 18b is driven by the filament drive wheel 40 and 42 through the guide tube BT-1 then a melt chamber 1804 is formed. Clearly, at the top of the melt chamber 1804, a meniscus is formed. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide a zone where an air gap may exist and have a meniscus for the melting filament in the zone. Doing so would be possible to provide more reliable process for dispensing flowable matrix material in the 3D printing process.
Through combining Fig. 1B and Figs. 18-19 from the teachings of Mark’674, a heating element (Fig. 1B, item 1806) attached to the extrusion nozzle 1802 is positioned about the liquefier tube from proximate the heated outlet end (as shown in Fig. 19) to a location above the shoulder (as shown in Figs. 18-19). Further, Mark’674 discloses that, as illustrated in Fig. 18, the meniscus formed in the melt poll is located above the shoulder during at least a portion of the printing of the part (as shown in Figs. 18-19).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide that a shoulder includes a downwardly sloping surface in a range from about 10˚ to about 60˚ and the heating element is positioned from proximate the heated iutlet end to a location above the shoulder.  Doing so would be possible to provide more reliable process for dispensing flowable matrix material in the 3D printing process, as recognized by Mark’674 ([0011]-[0015]).
Regarding claims 5-6, Mark discloses, as illustrated in Fig. 1C, in the method the first length of the upper portion of the liquefier tube adjacent the inlet end and the overall length between the cooled inlet end and the heated outlet end. However, Mark does not explicitly disclose that the first length is about one tenth to about one half of the overall length and the first length is about one third of the overall length.  Mark realizes to control the first length of the upper portion of the liquefier tube adjacent the inlet end and the overall length between the cooled inlet end and the heated outlet end. In other words, Mark discloses that the first length of the upper portion of the liquefier tube is a result effective variable to control the cooling zone of the liquefier tube. .    
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the first length is about one tenth to about one half of the overall length (related to claim 5) and the first length is about one third of the overall length (related to claim 6)) as a result of routine optimization of the result effective variable of the first length in an effort the reduce the friction resistance of the filament in the tube.
Regarding claims 8-9, Mark’674 discloses that, as illustrated in Fig. 20C, the nozzle throat/tip insert 1802c may be constructed with two internal diameters, large then small, so that back pressure to push plastic through nozzle throat is reduced ([0242], lines 10-13). Thus, Mark’674 discloses that, in the method the shoulder is downwardly sloped between the upper portion and the lower portion to prevent the build-up of crystalline material within the liquefier tube. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide that the shoulder is downwardly sloped between the upper portion and the lower portion to prevent the build-up of crystalline material within the liquefier tube.  Doing so would be possible to provide more reliable process for dispensing flowable matrix material in the 3D printing process.
However, Mark’674 does not disclose that, in the method the shoulder is downwardly sloped at an angle of about 45˚. Mark’674 teaches the shoulder is downwardly sloped between the upper portion and the lower portion to prevent the build-up of crystalline material within the liquefier tube. For one of ordinary skilled in the art, it is obvious to have that the shoulder is downwardly sloped at an angle of about 45˚.  
As explained in MPEP § 2144.05, the normal desire of engineers to improve upon what is already generally known provides the motivation to determine where in a disclosed set of angle of the slope of the shoulder between the upper portion and the lower portion of the liquefier tube is the optimum combination of angles in the liquefier. In other words, when there is a design need or market pressure to solve the problem of angles of specifically for the slope of the shoulder between the upper portion and lower portion of the liquefier and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation of the liquefier but of ordinary skill and common sense. By doing so it will obviously make a 3D printing experience lower cost and more reliable (related to claim 9).
Regarding claim 10, Mark’674 discloses that, as illustrated in Fig. 20A, the entire nozzle 1802 may be made of a hard or hardened material that has sufficient conductivity, such as beryllium copper alloy, or tungsten carbide ([0241], lines 3-5). Thus, Mark’674 teaches that in the method the liquefier tube is of a monolithic construction. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide that the liquefier tube is of a monolithic construction.  Doing so would be possible to provide more reliable/simple process for dispensing flowable matrix material in the 3D printing process.
Regarding claim 11, Mark’674 discloses that, as illustrated in Fig. 20C, in addition, the throat with full tip insert 1802c resists both internal and external wear. The nozzle throat/tip insert 1802c may be constructed with two internal diameters, large then small, so that back pressure to push plastic through nozzle throat is reduced ([0242], lines 8-13). Thus, Mark’674 discloses that in the method an insert defines the second length of the lower portion of the liquefier tube. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide that an insert defines the second length of the lower portion of the liquefier tube. Doing so would be possible to provide more reliable/simple process for dispensing flowable matrix material in the 3D printing process.
Regarding claim 23, Mark’082 discloses that, the method further comprises actively cooling a region of the liquefier tube proximate the inlet end to maintain sufficient rigidity of the unmelted filament to provide a necessary force to cause melted material to be extruded through the extrusion port (col. 17, lines 40-45 (common cooling fans (actively))). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mark and Mark’674 as applied to claim 1 above, further in view of Rodgers et al (US Patent No. 10,144,828).
Regarding claim 2, in the combination Mark discloses that, as illustrated in Fig. 1B (also see attached/annotated Fig. 1C), a method of 3D printing a part with an extrusion-based additive manufacturing system. However, the combination does not explicitly disclose that, in the method the polymeric matrix includes semi-crystalline PEKK. In the same field of endeavor, 3D printing material, Rodgers discloses that, the build material can also include a substantially miscible blend of one or more amorphous polyaryletherketones and one or more semi-crystalline polyaryletherketones, such as one or more amorphous polyetherketones (PEKK) and one or more semi-crystalline polyetherketones (PEKK) (col. 21, lines 60-65). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Rodgers to provide that the polymeric matrix includes semi-crystalline PEKK.  Doing so would be possible to provide more options for selecting/dispensing flowable matrix material in the 3D printing process.
Regarding claims 3-4, Rodgers discloses that, in the method in the Table 5, the polymeric matrix comprises about 95 wt % semi-crystalline PEKK of a polymeric blend and about 5 wt % PEEK of polymeric blend (col. 28, line 59 in Table 5) (related to claim 4). Rodgers also discloses that, in the method in the Table 5, the polymeric matrix comprises about 99 wt % semi-crystalline PEKK of a polymeric blend and about 1 wt % PEEK of polymeric blend (col. 28, line 58 in Table 5). The range of 95 wt % to 99 wt % of semi-crystalline PEKK in the polymeric blend is in the range of 90 wt % to 99 wt % semi-crystalline PEKK in the polymeric blend (i.e. overlapping) (related to claim 3). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Rodgers to provide that the polymeric matrix includes semi-crystalline PEKK in the range of 90 wt % to 99 wt % semi-crystalline PEKK in the polymeric blend.  Doing so would be possible to provide more options for selecting/dispensing flowable matrix material in the 3D printing process.
Claims 12, 16-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (U.S. Patent No. 10,611,082) in view of Mark (US 2017/0232674), hereafter Mark’674.
Regarding claims 12, 18-19, Mark discloses that, as illustrated in Fig. 1B (also see attached/annotated Fig. 1C), a method of 3D printing a part with an extrusion-based additive manufacturing system (col. 1, lines 66-67 and col. 3, lines 1-6). 
Mark discloses that, the method includes providing a filament to a liquefier tube, wherein the filament has an outer surface and wherein the filament comprises a polymeric matrix and advancing the filament into a melt zone within a liquefier tube having an overall length between an inlet end and an outlet end, wherein an upper portion of the liquefier tube has a first length and a first cross-sectional area substantially perpendicular to a longitudinal axis and a lower portion of the liquefier tube has a second length and a second cross-sectional area substantially perpendicular to the longitudinal axis, wherein the first cross-sectional area is greater than the second cross-sectional area, and wherein a shoulder that transitions the first cross-sectional area and the second-sectional area is located in a melt zone of the liquefier (i.e. continuing with reference to Fig. 1C, each of the printheads 1800 and 199 are mounted on the same linear guide such that X, Y motorized mechanism of the printer moves them in unison. As shown, the FFF printhead 1800 includes an extrusion nozzle 1802 with melt zone or melt reservoir 1804, a heater 1806 for heating the heater block and the nozzle. The melt reservoir 1804 continues into a high thermal gradient zone 1808, substantially formed by a thermal resistor 1809 mounted outside the heating block. A heat sink surrounds the thermal resistor 1809 to further enhance the thermal gradient. The thermal gradient separates the melt reservoir 1804 from an unmelted zone 1810 (i.e. having feeding-in filament), which may be inside the thermal resistor 1809 and/or a Teflon tube 1811. A 1.75-1.8 mm or 3 mm thermoplastic filament driven through, e.g. a Bowden tube provides extrusion back pressure in the melt reservoir 1804 (col. 19, lines 1-16); As illustrated in the annotated/attached Fig. 1C, the first cross-sectional area in the upper portion (i.e. the high thermal gradient zone 1808) of the liquefier is greater than the second cross-sectional area in the lower portion (i.e. the melt reservoir 1804) of the liquefier tube. A shoulder that transitions the first cross-sectional area and the second cross-sectional area is located in a melt zone (i.e. the starting point of the melt reservoir 1804) of the liquefier); Mark discloses that, as illustrated in Fig. 22, the method includes printing the part in a series of layers by extruding the melted filament having a majority of matrix material from the melt pool through the extrusion tip along paths representative of the part (i.e. Fig. 22 shows a three dimensional printer head 1310 used to form a part including a three dimensionally printed shell. The printer head 1310 first deposits a series of layers 1320 (which may be fiber-reinforced or pure resin, or any combination) to build a part (col. 38, lines 3-7)) by driving the unmelted filament into the melt pool at the selected rate to force the melted material through the extrusion port along the tool paths.
However, Mark discloses that, optionally in any above-described invention, the matrix material may be acrylonitrile butadiene styrene (ABS), epoxy, vinyl, nylon, polyetherimide (PEI), Polyether ether ketone (PEEK), Polyactic Acid (PLA), or Liquid Crystal Polymer (col. 9, lines 24-28) except for providing a filament having a semi-crystalline material. Mark uses the same polymer (such as PEEK) that Applicant uses and would inherently have the same semi-crystalline structure. 
However, Mark discloses that, as illustrated in the annotated/attached Fig. 1C, the first cross-sectional area in the upper portion (i.e. the high thermal gradient zone 1808) of the liquefier is greater than the second cross-sectional area in the lower portion (i.e. the melt reservoir 1804) of the liquefier tube. 
As illustrated in attached annotated Fig. 1C, Mark discloses that, the extrusion tip includes an extrusion port having a third cross-sectional area (see label of a third cross-sectional area in attached annotated Fig. 1C) that is less than the second cross-sectional area and the extrusion tip includes a downwardly slope surfaces (as shown in attached annotated Fig. 1C) that slopes downwardly to the extrusion port.  
In summary, a first nominal distance from the outer surface of the filament to a first surface of the upper portion measured substantially perpendicular to the longitudinal axis is greater than a second nominal distance from the outer surface of the filament to a second surface of the lower portion measured substantially perpendicular to the longitudinal axis. Further, Mark discloses that, the filament is heated to a temperature greater than a melting temperature of the matrix material to melt the matrix material interstitially within the filament, in particular in a transverse pressure zone (col. 2, lines 13-17). The “transverse pressure zone” means a constriction (determined by the ratio of the first nominal distance to the second nominal distance above) which puts the strand under pressure across its area. The particular amount of transverse pressure is left up to the ordinary artisan as a matter of routine optimization. Thus, Mark discloses that the ratio of the first nominal distance to the second nominal distance is a result effective variable.
  As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the first nominal distance to the second nominal distance is about 1.5 to about 2.5 times (e.g. 1.8 to about 2.2 times is specifically for claim 18; 2.0 times is specifically for claim 19) as a result of routine optimization of the result effective variable of the ratio of the first nominal distance from the outer surface of the filament to a first surface of the upper portion measured substantially perpendicular to the longitudinal axis to the second nominal distance from the outer surface of the filament to a second surface of the lower portion measured substantially perpendicular to the longitudinal axis in an effort to reduce the friction resistance of the filament in the tube
However, Mark discloses that, the melt reservoir 1804 continues into a high thermal gradient zone 1808, substantially formed by a thermal resistor 1809 mounted outside the heating block. A heat sink surrounds the thermal resistor 1809 to further enhance the thermal gradient. The thermal gradient separates the melt reservoir 1804 from an unmelted zone 1810 (i.e. having feeding-in filament), which may be inside the thermal resistor 1809 and/or a Teflon tube 1811 (col. 19, lines 7-14). Thus, in the teachings of Mark the high thermal gradient zone 1808 surrounding by the thermal resistor 1809 connects the unmelted zone 1810 and the melted zone 1804.
As illustrated in Figs. 1B and 1C in the teachings of Mark, the melt zone (majorly occupied by the melt matrix material 6A and 4A) extends substantially along a length of the heating element (for example, item 1806 (col. 19, line 6)) (downstream of the receiving zone 64 and the cooling zone 66 (for example, Teflon block 66a and heat sink 66b as shown in Fig. 1C)). Within the melt zone by imparting heat into the filament with the heating element, a met pool is formed.   
However, Mark does not explicitly disclose that a shoulder includes a downwardly sloping surface in a range from about 10˚ to about 60˚. In the same field of endeavor, 3D printing, Mark’674 discloses that, as illustrated in Figs. 20A and 20B, it is reasonable to say that the shoulder (for example as shown in Fig. 20B, item 1802b) has a sloping surface in a range from 0˚ to about 90˚ (overlapping the range from about 10˚ to about 60˚). About the shoulder in the teachings of Mark’674, the label of the shoulder in attached annotated Figure I is also illustrated.  
Mark does not explicitly disclose melting the filament within the melt zone to form a melt pool capped by a meniscus. Mark’674 discloses that, as illustrated in Fig. 1B, a high thermal gradient zone 1808 formed by a thermal resistor or spacer 1809 (optionally an air gap), and a Teflon or PTFE tube 1811 ([0069]). Further, as illustrated in Fig. 16, the filament 18a or 18b is driven by the filament drive wheel 40 and 42 through the guide tube BT-1 then a melt chamber 1804 is formed. Clearly, at the top of the melt chamber 1804, a meniscus is formed. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide a zone where an air gap may exist and have a meniscus for the melting filament in the zone.  Doing so would be possible to provide more reliable process for dispensing flowable matrix material in the 3D printing process.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide a zone where an air gap existing and have a meniscus for the melting filament in the zone.  Doing so would be possible to provide more reliable process for dispensing flowable matrix material in the 3D printing process, as recognized by Mark’674 ([0011]-[0015]).
However, Mark does not explicitly disclose that a larger surface area in the upper portion relative to the lower portion increases recirculation at the meniscus and within a transition zone and reduces shear forces between the outer surface of the filament and inner surfaces of the liquefier tube. Mark’674 discloses that, as illustrated in Fig. 20C, in addition, the throat with full tip insert 1802c resists both internal and external wear. The nozzle throat/tip insert 1802c may be constructed with two internal diameters, large then small, so that back pressure to push plastic through nozzle throat is reduced ([0242], lines 8-13). Thus, Mark’674 discloses that in the transition zone a larger surface area in the upper portion relative to the lower portion increases recirculation at the meniscus and within a transition zone and reduces shear forces between the outer surface of the filament and inner surfaces of the liquefier tube. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to establish a transition zone with a meniscus existing for advancing filament to reduce shear force between the outer surface of the filament and inner surfaces of the liquefier tube. Doing so would be possible to provide more reliable/simple process for dispensing flowable matrix material in the 3D printing process, as recognized by Mark’674 ([0011]-[0015]).
Mark does not explicitly disclose a heating element positioned about the liquefier tube from proximate the heated outlet end to a location above the shoulder. 
Through combining Fig. 1B and Figs. 18-19 from the teachings of Mark’674, a heating element (Fig. 1B, item 1806) attached to the extrusion nozzle 1802 is positioned about the liquefier tube from proximate the heated outlet end (as shown in Fig. 19) to a location above the shoulder (as shown in Figs. 18-19). Further, Mark’674 discloses that, as illustrated in Fig. 18, the meniscus formed in the melt poll is located above the shoulder during at least a portion of the printing of the part (as shown in Figs. 18-19).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide that a shoulder includes a downwardly sloping surface in a range from about 10˚ to about 60˚ and the heating element is positioned from proximate the heated iutlet end to a location above the shoulder.  Doing so would be possible to provide more reliable process for dispensing flowable matrix material in the 3D printing process, as recognized by Mark’674 ([0011]-[0015]).
Regarding claims 16-17, Mark discloses, as illustrated in Fig. 1C, in the method the first length of the upper portion of the liquefier tube adjacent the inlet end and the overall length between the cooled inlet end and the heated outlet end. However, Mark does not explicitly disclose that the first length is about one tenth to about one half of the overall length and the first length is about one third of the overall length.  Mark realizes to control the first length of the upper portion of the liquefier tube adjacent the inlet end and the overall length between the cooled inlet end and the heated outlet end. In other words, Mark discloses that the first length of the upper portion of the liquefier tube is a result effective variable to control the cooling zone of the liquefier tube. .    
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the first length is about one tenth to about one half of the overall length (related to claim 16) and the first length is about one third of the overall length (related to claim 17)) as a result of routine optimization of the result effective variable of the first length in an effort the reduce the friction resistance of the filament in the tube.
Regarding claim 20, Mark’674 discloses that, as illustrated in Fig. 20C, the nozzle throat/tip insert 1802c may be constructed with two internal diameters, large then small, so that back pressure to push plastic through nozzle throat is reduced ([0242], lines 10-13). Thus, Mark’674 discloses that, in the method the shoulder is downwardly sloped between the upper portion and the lower portion to prevent the build-up of crystalline material within the liquefier tube. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide that the shoulder is downwardly sloped between the upper portion and the lower portion to prevent the build-up of crystalline material within the liquefier tube.  Doing so would be possible to provide more reliable process for dispensing flowable matrix material in the 3D printing process.
Regarding claim 21, Mark’674 discloses that, as illustrated in Fig. 20A, the entire nozzle 1802 may be made of a hard or hardened material that has sufficient conductivity, such as beryllium copper alloy, or tungsten carbide ([0241], lines 3-5). Thus, Mark’674 teaches that in the method the liquefier tube is of a monolithic construction. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide that the liquefier tube is of a monolithic construction.  Doing so would be possible to provide more reliable/simple process for dispensing flowable matrix material in the 3D printing process.
Regarding claim 22, Mark’674 discloses that, as illustrated in Fig. 20C, in addition, the throat with full tip insert 1802c resists both internal and external wear. The nozzle throat/tip insert 1802c may be constructed with two internal diameters, large then small, so that back pressure to push plastic through nozzle throat is reduced ([0242], lines 8-13). Thus, Mark’674 discloses that in the method an insert defines the second length of the lower portion of the liquefier tube. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark to incorporate the teachings of Mark’674 to provide that an insert defines the second length of the lower portion of the liquefier tube. Doing so would be possible to provide more reliable/simple process for dispensing flowable matrix material in the 3D printing process.
Regarding claim 24, Mark’082 discloses that, the method further comprises actively cooling a region of the liquefier tube proximate the inlet end to maintain sufficient rigidity of the unmelted filament to provide a necessary force to cause melted material to be extruded through the extrusion port (col. 17, lines 40-45 (common cooling fans (actively))). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mark and Mark’674 as applied to claim 12 above, further in view of Rodgers et al (US Patent No. 10,144,828).
Regarding claim 13, in the combination Mark discloses that, as illustrated in Fig. 1B (also see attached/annotated Fig. 1C), a method of 3D printing a part with an extrusion-based additive manufacturing system. However, the combination does not explicitly disclose that, in the method the polymeric matrix includes semi-crystalline PEKK. In the same field of endeavor, 3D printing material, Rodgers discloses that, the build material can also include a substantially miscible blend of one or more amorphous polyaryletherketones and one or more semi-crystalline polyaryletherketones, such as one or more amorphous polyetherketones (PEKK) and one or more semi-crystalline polyetherketones (PEKK) (col. 21, lines 60-65). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Rodgers to provide that the polymeric matrix includes semi-crystalline PEKK.  Doing so would be possible to provide more options for selecting/dispensing flowable matrix material in the 3D printing process.
Regarding claims 14-15, Rodgers discloses that, in the method in the Table 5, the polymeric matrix comprises about 95 wt % semi-crystalline PEKK of a polymeric blend and about 5 wt % PEEK of polymeric blend (col. 28, line 59 in Table 5) (related to claim 15). Rodgers also discloses that, in the method in the Table 5, the polymeric matrix comprises about 99 wt % semi-crystalline PEKK of a polymeric blend and about 1 wt % PEEK of polymeric blend (col. 28, line 58 in Table 5). The range of 95 wt % to 99 wt % of semi-crystalline PEKK in the polymeric blend is in the range of 90 wt % to 99 wt % semi-crystalline PEKK in the polymeric blend (i.e. overlapping) (related to claim 14). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Rodgers to provide that the polymeric matrix includes semi-crystalline PEKK in the range of 90 wt % to 99 wt % semi-crystalline PEKK in the polymeric blend.  Doing so would be possible to provide more options for selecting/dispensing flowable matrix material in the 3D printing process.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered. 
Regarding arguments (as amended) in claims 1 and 12 that Mark’ 082 does not disclose a melt pool above the shoulder where the thermal isolator 1809 and air cooling maintains the filament is in solid form and a high thermal gradient zone is not a high temperature capable of maintaining material in molten or melted state, it is not persuasive. See attached annotated Figure III (below) based on Figs. 1B and 1C in the teachings of Mark’082, the melt pool/zone (see label in attached annotated Figure III) extends below the shoulder (see label in attached annotated Figure III) where is surrounded the heater 715 and the shoulder is within the melt zone as illustrated in attached annotated Figure III. Thus, the melted zone is also above the shoulder. The heat sink 66b (via air cooling) is far away from the shoulder (surrounded by the heater 715). It is clear that the melted zone surrounded by the heater 715 is much different from the melted zone 1804 surrounded by the heater 1806. 
The Examiner does not say the melted zone 1804 is above the shoulder. 
Regarding arguments in claim 1 or 12 that there is no disclosure in Mark’082 that the molten material is above the shoulder and Mark’674 does not cure the deficiencies of Mark’082, it is not persuasive. As illustrated in attached annotated Figure IV (see below) from Fig. 16 in the teachings of   Mark’674, label meniscus (i.e. the molten material) is above the shoulder (see label of the shoulder in attached annotated Figure IV (see below)).
Regarding arguments that the office action cites an air gap in the high thermal gradient zone, the air gap acta as an insulator for the filament to prevent melting, and the air gap teaches away from melting to have the meniscus of melted material above the reservoir, it is not persuasive. The Examiner does not say the air gap in the teachings of Mark’082 provides the meniscus of melted material above the reservoir. 

    PNG
    media_image3.png
    424
    787
    media_image3.png
    Greyscale

Figure III
Regarding arguments in claim 1 or 12 that there is no disclosure in Mark’ 082 or Mark’ 674 of the recited sloped shoulder at an angle between about 10 degrees and about 60 degrees and there is no disclosure in Mark’082 or Mark’674 of the recited sloped shoulder in the recited location, it is not persuasive. In the teachings of Mark’ 674, as illustrated in Figs. 16-20, the shoulder in the liquefier tube is clearly shown (also see label of the shoulder in attached annotated Figure IV (below) based on Fig. 16 in the teachings of Mark’s 674).  Mark’674 specifically discloses that, as illustrated in Figs. 20A and 20B, it is reasonable to say that the shoulder (for example as shown in Fig. 20B, item 1802b) has a sloping surface in a range from 0˚ to about 90˚ (overlapping the range from about 10˚ to about 60˚). About the shoulder in the teachings of Mark’674, the label (shoulder) in attached annotated Figure I is also illustrated.  

    PNG
    media_image4.png
    362
    426
    media_image4.png
    Greyscale

Figure IV
Regarding arguments that Mark’674 discloses horizontal surfaces without any teaching or suggestion they could be otherwise, it Is not persuasive. As illustrated in attached annotated Figure V (see below), Mark’674 discloses the sloped shoulder (neither vertical nor horizontal) in the melted zone (Fig. 16, item 1804) of the nozzle. 

    PNG
    media_image5.png
    340
    410
    media_image5.png
    Greyscale

Figure V
Regarding arguments that Mark’082 does not disclose the ratio of the first nominal distance to the second nominal distance, it is not persuasive. Mark’082 discloses that, the “transverse pressure zone” means a constriction (determined by the ratio of the first nominal distance to the second nominal distance) which puts the strand under pressure across its area. The particular amount of transverse pressure is left up to the ordinary artisan as a matter of routine optimization. Thus, Mark discloses that the ratio of the first nominal distance to the second nominal distance is a result effective variable.
  As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the first nominal distance to the second nominal distance is about 1.5 to about 2.5 times (e.g. 1.8 to about 2.2 times is specifically for claim 18; 2.0 times is specifically for claim 19) as a result of routine optimization of the result effective variable of the ratio of the first nominal distance from the outer surface of the filament to a first surface of the upper portion measured substantially perpendicular to the longitudinal axis to the second nominal distance from the outer surface of the filament to a second surface of the lower portion measured substantially perpendicular to the longitudinal axis in an effort to reduce the friction resistance of the filament in the tube
Regarding arguments that there is no disclosure that the extrusion process in Mark’674 is unreliable and the office action is attempting to cure a problem in Mark that does not exist and there is no teaching of reducing shear stress in the teachings of Mark’ 082 and Mark’ 674, it is not persuasive. Mark’082 and Mark’674 are in the same areas and analogous.  Further, Mark ‘082 is the primary reference in the rejection not Mark ‘674.  The method of Mark ‘082 is being modified by Mark ‘674.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742